The defendant was found guilty of aggravated assault and battery- on the person of a woman and sentenced to pay a fine of $100 or in default, thereof to imprisonment for one day for each dollar not paid, the imprisonment not to exceed 90 days. The record containing no evidence that the defendant was an adult male, as alleged, the judgment was modified to sentence him to pay a fine of $50 or in default thereof to imprisonment for one day for each dollar not paid. Mr. Justice Del Toro delivered the opinion of the court.